DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 11357096 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of claim to claim mapping below with the highlighted difference only in the independent claim of the instant application which would have been obvious over, the reference claim(s).
Instant Application
1. A microelectronic package structure comprising: a substrate; a die on a first side of the substrate, the die comprising an integrated circuit; an inductor, wherein the inductor comprises a first side and a second side opposite the first side, wherein the second side is at least partially embedded in the substrate, and wherein the first side of the inductor is substantially coplanar with a surface of the second side of the substrate, wherein the inductor comprises a first conductive layer over a second conductive layer coupled to each other by a conductive via structure; a board, wherein a first side of the board is physically and electrically coupled to the second side of the substrate; a board conductive feature, wherein a first side of the board conductive feature is substantially coplanar with the first side of the board, and wherein a second side of the board conductive feature is at least partially embedded within the board, wherein the board conductive feature comprises a first board conductive layer over a second board conductive layer, wherein the first conductive layer of the inductor is substantially coplanar with the second side of the substrate, and wherein the first board conductive layer is substantially coplanar with the first side of the board, and wherein a thickness of the first conductive layer of the inductor is substantially the same as a thickness of the first board conductive layer; and one or more thermally conductive structures between the first side of the inductor and the first side of the board conductive feature, wherein the inductor is thermally coupled to the board conductive feature.
2. The microelectronic device package structure of claim 1, wherein the first conductive layer of the inductor and the first board conductive layer are within a footprint of the die.  
3. The microelectronic package structure of claim 1, wherein the first conductive layer of the inductor comprises a length that is substantially equal to a length of the first board conductive layer.  
4. The microelectronic package structure of claim 1, wherein the first board conductive layer is a mirror image of the first conductive layer of the inductor, wherein the mirror image is a reflection through a central portion of the one or more thermally conductive structures.  
5. The microelectronic package structure of claim 1, wherein a sidewall of the first conductive layer of the inductor is in alignment with a sidewall of the first board conductive layer.  
6. The microelectronic package structure of claim 1, wherein the die includes a portion of a voltage regulator, and wherein the inductor is electrically coupled to the voltage regulator.  
7. The microelectronic package structure of claim 1 wherein the one or more thermally conductive structures are within a footprint of the die.

U.S. Patent No. 11357096 B2
1. A microelectronic package structure comprising: a substrate; a die on a first side of the substrate, the die comprising an integrated circuit; an inductor, wherein the inductor comprises a first side and a second side opposite the first side, wherein the second side is at least partially embedded in the substrate, and wherein the first side of the inductor is substantially coplanar with a surface of the second side of the substrate, wherein the inductor comprises a first conductive layer over a second conductive layer coupled to each other by a conductive via structure; a board, wherein a first side of the board is physically and electrically coupled to the second side of the substrate; a board conductive feature, wherein a first side of the board conductive feature is substantially coplanar with the first side of the board, and wherein a second side of the board conductive feature is at least partially embedded within the board, wherein the board conductive feature comprises a first board conductive layer over a second board conductive layer, wherein the first conductive layer of the inductor is substantially coplanar with the second side of the substrate, and wherein the first board conductive layer is substantially coplanar with the first side of the board, and wherein a thickness of the first conductive layer of the inductor is substantially the same as a thickness of the first board conductive layer; and one or more thermal interconnect structures between the first side of the inductor and the first side of the board conductive feature, wherein the inductor is thermally coupled to the board conductive feature. 
2. The microelectronic device package structure of claim 1, wherein the first conductive layer of the inductor and the first board conductive layer are within a footprint of the die.  
3. The microelectronic package structure of claim 1, wherein the first conductive layer of the inductor comprises a length that is substantially equal to a length of the first board conductive layer.  
4. The microelectronic package structure of claim 1, wherein the first board conductive layer is a mirror image of the first conductive layer of the inductor, wherein the mirror image is a reflection through a central portion of the one or more thermally conductive structures.  
5. The microelectronic package structure of claim 1, wherein a sidewall of the first conductive layer of the inductor is in alignment with a sidewall of the first board conductive layer.  
6. The microelectronic package structure of claim 1, wherein the die includes a portion of a voltage regulator, and wherein the inductor is electrically coupled to the voltage regulator.  
7. The microelectronic package structure of claim 1 wherein the one or more thermally conductive structures are within a footprint of the die.

  

Allowable Subject Matter
	Claims 8-14 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 8-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" and wherein a thickness of the first conductive layer of the inductor is substantially the same as a thickness of the first board conductive layer; and one or more metallic structures between the first side of the inductor and the first side of the board conductive feature, wherein the inductor is thermally coupled to the board conductive feature  " in combination with the remaining limitations of the claim 8. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Gustafson (US2017/0092556A1) Li et al. (US 2017/0064837 A1) and Peng (US 2016/0150649 A1)
Gustafson discloses an embedded inductor.
Li discloses a passive component embedded in a printed circuit board.
Peng discloses an integrated passive module.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " and wherein a thickness of the first conductive layer of the inductor is substantially the same as a thickness of the first board conductive layer; and one or more metallic structures between the first side of the inductor and the first side of the board conductive feature, wherein the inductor is thermally coupled to the board conductive feature  " in combination with the remaining limitations of the claim 8.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848